DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-9, 11-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (U.S. Patent Application Publication Number 20060087643, from hereinafter “Donovan”) in view of Daylight (US Patent Application Publication Number 20140253714, from hereinafter “Daylight”).
Regarding Claim 1, Donovan discloses an imaging and capture microdissection microscope (fig 1-2, para 0050, 0055 describes a laser microdissection instrument 10 (para 0050) that captures live images (para 0055)) for analyzing a sample (fig 1-2, para 0048 describes a molecular analysis of the cell contents of a tissue sample) and isolating a region of interest in the sample (fig 3a, 4a, para 0064, 0067 describes a targeted portion 92 of the biological material 94 of a sample 80 is identified by the operator for microdissection (para 0064)) comprising: a stage that retains the sample (fig 3a, para 0064, 0066 describes a sample 80 is applied to a substrate 82 that positioned on a stage); an image sensor that receives light from the sample (fig 1-2, para 0057 describes an image acquisition system (image sensor) that receives the light from sample), the image sensor capturing image information that is used to identify the region of interest in the sample (fig 1-2, para 0057 describes IR laser illuminates on a portion of tissue that is desired (region of interest) and detects the signal via an image acquisition system), the image sensor being operable in the infrared range (fig 1-2, para 0057 describes a image acquisition system that detects the images from IR laser capturing images (infrared range) [the idle mode of the infrared laser provides images of the desired sample]); and a separation assembly that physically separates the region of interest from the sample while the sample is retained by the stage (fig 4a-4b, 6-7, para 0067, 0070, 0075 describes a UV cutting laser that cuts biological sample along the trace paths 96 (para 0070) to separate interior 98 from the biological material 94 (para 0067) and further removes the targeted area from the sample (para 0075) [untargeted biological sample is still on the substrate 82; see fig 6-7]), but Donovan fails to explicitly disclose an analysis laser assembly that generates a coherent interrogation beam that is directed at the sample while the sample is retained by the stage, the interrogation beam having a center wavelength that is in the infrared region. 
Daylight is in the field of developing an imaging microscope for generating an image of a sample (abstract) and teaches an analysis laser assembly that generates a coherent interrogation beam that is directed at the sample while the sample is retained by the stage (fig 1 A, para 0020, 0025-0026 describes an imaging microscope 12 comprises a beam source 14 that emits a temporally coherent illumination beam 20 (para 0025-0026) of tunable laser radiation (analysis laser) to interrogate sample 10 (para 0020)), the interrogation beam having a center wavelength that is in the infrared region (fig 1A, para 0028 describes a beam source 14 is designed to provide illumination beam 20 that is in the mid infrared (MIR) range spectrum between approximately 2-20 µm [center wavelength of the illumination beam is centered at around 10 µm that corresponds to mid-infrared region similar to the coherent illumination beam described in applicant's specification; see fig 1, para 0031 of applicant's specification]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donovan with the teaching of Daylight for the purpose of analyzing human and animal tissue samples that are sensitive in the mid infrared region while using analysis techniques such as Fourier transform infrared, thereby detecting samples with health related conditions in a rapid screening procedure (Daylight, para 0022). 
Regarding Claim 2, modified Donovan discloses the imaging and capture microdissection microscope of claim 1 further comprising a capturing assembly that captures the region of interest after it is separated from the sample with the separation assembly (the region of interest is adhered to a transfer film which is lifted from the tissue and the selected portion of the tissue is removed with the film, para 0049, 75). 
Regarding Claim 3, modified Donovan discloses the imaging and capture microdissection microscope of claim 1 further comprising an objective lens assembly that collects light from the sample and forms an image of the sample on the image sensor (fig 1-2, para 0063 describes a white light illumination system comprises an objective changer 66 (objective lens) that amplifies the fluorescence emitted by the sample and further directed into the cameras (image sensor)), wherein the objective lens assembly includes at least one refractive element (fig 1-2, para 0063 describes a white light illumination system comprises an objective changer 66 (objective lens) that amplifies the fluorescence emitted by the sample and further have a focus motor to operate to adjust the emitted fluorescence laser beam [adjusting the emitted fluorescence from the sample in focusing is performed by refractive elements that adjust the focusing points of the emitted light beam]). 
Regarding Claim 4, modified Donovan discloses the imaging and capture microdissection microscope of claim 1 wherein the separation assembly includes a cutting laser source that directs a cutting beam at the sample that physically cuts the region of interest from the sample (fig 4a-4b, 6-7, para 0067, 0070, 0075 describes a UV cutting laser (cutting laser source) that cuts biological sample along the trace paths 96 (para 0070) to separate interior 98 from the biological material 94 (para 0067) and further removes the targeted area from the sample (para 0075) [untargeted biological sample is still on the substrate 82 while the targeted area is physically removed from the sample; see fig 6-7]).
Regarding Claim 5, modified Donovan discloses the imaging and capture microdissection microscope of claim 1 wherein the separation assembly includes a heating laser source that directs a heating beam at a thermoplastic positioned adjacent to the sample (fig 1-2, para 0049 describes a laser microdissection employs a transfer film such as a thermoplastic that contact the tissue sample of which a AIGaAs infrared laser diode (heating laser source) directs the beam to the film on the tissue and adhering the exposed region to the tissue). 
Regarding Claim 6, modified Donovan discloses the imaging and capture microdissection microscope of claim 1, and the separation assembly includes a cutting laser that is a pulsed, ultraviolet laser source and the cutting beam has a cutting center wavelength of between 315 to 400 nanometers (fig 1-2, para 0061, 0070 describes a UV laser source 16 that emits the UV cutting beam (para 0070) comprises a UV laser pulses (para 0061) [UV laser pulse comprises a wavelength range of 10 to 400 nm which overlaps the region of 315 to 400 nanometers)), but Donovan fails to explicitly disclose an analysis laser assembly is a mid-infrared, tunable laser assembly that is tunable so that the interrogation beam has an interrogation center wavelength of between 5000 to 12000 nanometers. Daylight teaches an analysis laser assembly is a mid-infrared, tunable laser assembly that is tunable so that the interrogation beam has an interrogation center wavelength of between 5000 to 12000 nanometers (fig 1A, para 0020, 0028 describes a beam source 14 is designed to interrogate the sample 20 (para 0020) provides illumination beam 20 that is in the mid infrared (MIR) range spectrum between approximately 2-20 µm (wavelength range of 2-20 µm is included the wavelength range of 5000 to 12000 nanometers)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donovan with the teaching of Daylight for the purpose of analyzing human and animal tissue samples that are sensitive in the mid infrared region while using analysis techniques such as Fourier transform infrared, thereby detecting samples with health related conditions in a rapid screening procedure (Daylight, para 0022). 
Regarding Claim 8, modified Donovan discloses the imaging and capture microdissection microscope of claim 1, and the separation assembly includes a thermoplastic heating laser that is a near, infrared, laser source and the heating beam has a heating center wavelength of between 700 to 1000 nanometers (fig 1-2, para 0049, 0056 describes a laser microdissection employs a transfer film such as a thermoplastic that contact the tissue sample of which a AIGaAs infrared laser diode (heating laser source) that directs the beam in the wavelength of approximately 810 nm to the film on the tissue and adhering the exposed region to the tissue (wavelength of approximately 810 nm is within the wavelength range between 700 to 1000 nanometers)), but Donovan fails to explicitly disclose an analysis laser assembly is a mid-infrared, tunable laser assembly that is tunable so that the interrogation beam has an interrogation center wavelength of between 5000 to 12000 nanometers. Daylight teaches an analysis laser assembly is a mid-infrared, tunable laser assembly that is tunable so that the interrogation beam has an interrogation center wavelength of between 5000 to 12000 nanometers 
(fig 1A, para 0020, 0028 describes a beam source 14 is designed to interrogate the sample 20 (para 0020) provides a tunable laser radiation beam 20 that is in the mid infrared (MIR) range spectrum between approximately 2-20 µm (wavelength range of 2-20 µm is included the range of 5000 to 12000 nanometers)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donovan with the teaching of Daylight for the purpose of analyzing human and animal tissue samples that are sensitive in the mid infrared region while using analysis techniques such as Fourier transform infrared, thereby detecting samples with health related conditions in a rapid screening procedure (Daylight, para 0022). 
Regarding Claim 9, modified Donovan discloses the imaging and capture microdissection microscope of claim 1, and the separation assembly includes a cutting laser that is a pulsed, ultraviolet laser source and the cutting beam has a cutting center wavelength of between 315 to 400 nanometers (fig 1-2, para 0061, 0070 describes a UV laser source 16 that emits the UV cutting beam (para 0070) comprises a UV laser pulses (para 0061) [UV laser pulse comprises a wavelength range of 1 Oto 400 nm which overlaps the region of 315 to 400 nanometers)), but Donovan fails to explicitly disclose an analysis laser assembly is a mid-infrared, tunable laser assembly that is tunable so that the interrogation beam has an interrogation center wavelength of between 2600 to 3900 nanometers. Daylight teaches an analysis laser assembly is a mid-infrared, tunable laser assembly that is tunable so that the interrogation beam has an interrogation center wavelength of between 2600 to 3900 nanometers (fig 1 A, para 0020, 0028 describes a beam source 14 is designed to interrogate the sample 20 (para 0020) provides illumination beam 20 that is in the mid infrared (MIR) range spectrum between approximately 2-20 µm [wavelength range of 2-20 µm is included the wavelength range between 2600 to 3900 nanometers]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donovan with the teaching of Daylight for the purpose of analyzing human and animal tissue samples that are sensitive in the mid infrared region while using analysis techniques such as Fourier transform infrared, thereby detecting samples with health related conditions in a rapid screening procedure (Daylight, para 0022). 
Regarding Claim 11, modified Donovan discloses the imaging and capture microdissection microscope of claim 1, and the separation assembly includes a heating laser source that is a near-infrared laser source and the heating beam has a heating center wavelength of between 700 to 1000 nanometers (fig 1-2, para 0049, 0056 describes a laser microdissection employs a transfer film such as a thermoplastic that contact the tissue sample of which a AIGaAs infrared laser diode (near-infrared laser source) that directs the beam in the wavelength of approximately 810 nm to the film on the tissue and adhering the exposed region to the tissue (wavelength of approximately 810 nm is within the wavelength range between 700 to 1000 nanometers)), but Donovan fails to explicitly disclose 
an analysis laser assembly is a mid-infrared, tunable laser assembly that is tunable so that the interrogation beam has an interrogation center wavelength of between 2600 to 3900 nanometers. Daylight teaches an analysis laser assembly is a mid-infrared, tunable laser assembly that is tunable so that the interrogation beam has an interrogation center wavelength of between 2600 to 3900 nanometers (fig 1A, para 0020, 0028 describes a beam source 14 is designed to interrogate the sample 20 (para 0020) provides a tunable laser radiation beam 20 that is in the mid infrared (MIR) range spectrum between approximately 2-20 µm [wavelength range of 2-20 µm is included the spectrum range of 2600 to 3900 nanometers]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donovan with the teaching of Daylight for the purpose of analyzing human and animal tissue samples that are sensitive in the mid infrared region while using analysis techniques such as Fourier transform infrared, thereby detecting samples with health related conditions in a rapid screening procedure (Daylight, para 0022).

Regarding Claim 12, modified Donovan discloses the imaging and capture microdissection microscope of claim 1, but Donovan fails to explicitly disclose wherein the analysis laser assembly includes a first channel, mid-infrared, laser assembly that generates a first interrogation beam has an interrogation center wavelength of between 2600 to 3900 nanometers, and a second channel, mid-infrared, laser assembly that generates a second interrogation beam has an interrogation center wavelength of between 5000 to 12000 nanometers. Daylight teaches an analysis laser assembly includes a first channel, mid-infrared, laser assembly that generates a first interrogation beam has an interrogation center wavelength of between 2600 to 3900 nanometers (fig 1A, para 0020, 0026, 0028 describes a first beam source 14A is designed to interrogate the sample 20 (para 0020) that provides illumination beam first 20 that is in the mid infrared (MIR) range spectrum between approximately 2-20 µm (wavelength range of 2-20 µm is included the wavelength range of 2600 to 3900 nanometers]), and a second channel, mid-infrared, laser assembly that generates a second interrogation beam has an interrogation center wavelength of between 5000 to 12000 nanometers (fig 1A, para 0020, 0026, 0028 describes a second beam source 148 is designed to interrogate the sample 20 (para 0020) that provides second illumination beam 22 that is in the mid infrared (MIR) range spectrum between approximately 2-20 µm (wavelength range of 2-20 µm is included the wavelength range of 5000 to 12000 nanometers]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donovan with the teaching of Daylight for the purpose of analyzing human and animal tissue samples that are sensitive in the mid infrared region while using analysis techniques such as Fourier transform infrared, thereby detecting samples with health related conditions in a rapid screening procedure (Daylight, para 0022). 
Regarding Claim 13, modified Donovan discloses the imaging and capture microdissection microscope of claim 1, but Donovan fails to explicitly disclose a control system that includes a processor that controls the image sensor to capture two dimensional image information that is used to identify the region of interest in the sample. Daylight teaches a control system that includes a processor that controls the image sensor to capture two dimensional image information that is used to identify the region of interest in the sample (fig 1A, 4, para 0065, 0088 describes an image sensor 18 comprises an electronics (control system) allows reading out of each element's signal level to generate a two dimensional array of image information (para 0065) that corresponds to illuminated area across the sample 10 (region of interest) [step of creating set of images is described in steps 407 through 413]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donovan with the teaching of Daylight for the purpose of analyzing human and animal tissue samples that are sensitive in the mid infrared region while using analysis techniques such as Fourier transform infrared, thereby detecting samples with health related conditions in a rapid screening procedure (Daylight, para 0022). 
Regarding Claim 14, modified Donovan discloses the imaging and capture microdissection microscope of claim 1, but Donovan fails to explicitly disclose wherein the control system analyzes the two dimensional image information to identify a potential region of interest in the sample. Daylight teaches a control system analyzes the two dimensional image information to identify a potential region of interest in the sample (fig 4, para 0085, 0088 describes a spectrum is analyzed with data to create a two-dimensional map of sample properties that can overlaid on a picture of the sample to identify the region of the sample with different sample properties (region of interest) [this analyzes is carried out in step 421 and control system is included in the spectrum; see fig 4, para 0085]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donovan with the teaching of Daylight for the purpose of analyzing human and animal tissue samples that are sensitive in the mid infrared region while using analysis techniques such as Fourier transform infrared, thereby detecting samples with health related conditions in a rapid screening procedure (Daylight, para 0022). 
Regarding Claim 15, modified Donovan discloses the imaging and capture microdissection microscope of claim 1 wherein the control system controls the separation assembly to separate the identified potential region of interest from the sample (fig 1-2, para 0069, 0073 describes a control unit controls the cut line by UV laser beam with a scanning device (para 0069) and further have a computer software program (control system) that controls the IR laser shots that placed and fired in the interior of the region (region of interest) (para 0073) [IR laser shots to melt the film and the UV laser to cut lines in the region of interests are part of a separation assembly]). 
Regarding Claim 16, modified Donovan discloses the imaging and capture microdissection microscope of claim 1, but Donovan fails to explicitly disclose center wavelength of the substantially coherent interrogation beam is modulated about the center wavelength so as to reduce the temporal coherence of the beam. Daylight teaches a center wavelength of the substantially coherent interrogation beam is modulated about the center wavelength so as to reduce the temporal coherence of the beam (fig 1A, para 0026, 0028, 0055 describes a beam source 14 that emits a temporally coherent second illumination beam 22 further comprises a transmitter-redirector 30 incorporate to design elements to eliminate first and second surface interference effects due to the coherent nature of the illumination beam 22 (reducing temporal coherence of the beam) [transmitter-redirector modulates the coherent beam from second source that occurs at the center of the wavelength range between 2-2µm (para 0028))). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donovan with the teaching of Daylight for the purpose of analyzing human and animal tissue samples that are sensitive in the mid infrared region while using analysis techniques such as Fourier transform infrared, thereby detecting samples with health related conditions in a rapid screening procedure (Daylight, para 0022).
Regarding Claim 18, Donovan discloses a method for analyzing a sample (fig 1-2. para 0048 describes a method of molecular analysis of the cell contents of a tissue sample) and isolating a region of interest in the sample (fig 3a, 4a, para 0064, 0067 describes a targeted portion 92 (region of interest) of the biological material 94 of a sample 80 is identified by the operator for microdissection (para 0064 )), the method comprising: retaining the sample with a stage (fig 3a, para 0064, 0066 describes a sample 80 is applied to a substrate 82 that positioned on a stage); the image sensor being operable in the infrared range (fig 1-2, para 0057 describes a image acquisition system that detects the images from IR laser capturing images (infrared range) [the idle mode of the infrared laser provides images of the desired sample]); capturing image information from the sample with an image sensor that is operable in the infrared range (fig 1-2, para 0057 describes IR laser illuminates on a portion of tissue that is desired (region of interest) and detects the signal via an image acquisition system and detects the images from IR laser capturing images); analyzing the image information to identify the region of interest in the sample (fig 1-2. para 0057 describes IR laser illuminates on a portion of tissue that is desired (region of interest) and detects the signal via an image acquisition system); and separating the region of interest from the sample while the sample is retained by the stage with a separation assembly (fig 4a-4b, 6-7, para 0067, 0070, 0075 describes a UV cutting laser that cuts biological sample along the trace paths 96 (para 0070) to separate interior 98 from the biological material 94 (para 0067) and further removes the targeted area from the sample (para 0075) [untargeted biological sample is still on the substrate 82; see fig 6-7]), but Donovan fails to explicitly disclose a generating a coherent interrogation beam that is directed at the sample while the sample is retained by the stage, the interrogation beam having a center wavelength that is in the infrared region. 
Daylight teaches a generating a coherent interrogation beam that is directed at the sample while the sample is retained by the stage (fig 1A, para 0020, 0025-0026 describes an imaging microscope 12 comprises a beam source 14 that emits a temporally coherent illumination beam 20 (para 0025-0026) of tunable laser radiation (analysis laser) to interrogate sample 1 O (para 0020)), the interrogation beam having a center wavelength that is in the infrared region (fig 1A, para 0028 describes a beam source 14 is designed to provide illumination beam 20 that is in the mid infrared (MIR) range spectrum between approximately 2-20 µm (center wavelength of the illumination beam is centered at around 10 µm that corresponds to mid-infrared region similar to the coherent illumination beam described in applicant's specification; see fig 1, para 0031 of applicant's specification]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donovan with the teaching of Daylight for the purpose of analyzing human and animal tissue samples that are sensitive in the mid infrared region while using analysis techniques such as Fourier transform infrared, thereby detecting samples with health related conditions in a rapid screening procedure (Daylight, para 0022). 
Regarding Claim 19, modified Donovan discloses the method of claim 18 further comprising capturing the region of interest with a capturing assembly (fig 1-2, para 0057 describes IR laser illuminates on a portion of tissue that is desired (region of interest) and detects the signal via an image acquisition system (capturing assembly)). 
Regarding Claim 20, modified Donovan discloses the method of claim 18 further including collecting light from the sample and forming an image of the sample on the image sensor with an objective lens assembly (fig 1-2, para 0063 describes a white light illumination system comprises an objective changer 66 (objective lens assembly) that amplifies the fluorescence emitted by the sample and further directed into the cameras (image sensor)), wherein the objective lens assembly includes at least one refractive element (fig 1-2, para 0063 describes a white light illumination system comprises an objective changer 66 (objective lens) that amplifies the fluorescence emitted by the sample and further have a focus motor to operate to adjust the emitted fluorescence laser beam [adjusting the emitted fluorescence from the sample in focusing is performed by refractive elements that adjust the focusing points of the emitted light beam)). 
Regarding Claim 21, modified Donovan discloses the method of claim 18 wherein the step of separating includes directing a cutting beam at the sample that cuts the region of interest from the sample with a cutting beam (fig 4a-4b, 6-7, para 0067, 0070, 0075 describes a UV cutting laser that cuts biological sample along the trace paths 96 (para 0070) by directing a UV laser beam to separate interior 98 (region of interest) from the biological material 94 (para 0067, 0075) and further removes the targeted area from the sample (para 0075) [untargeted biological sample is still on the substrate 82; see fig 6-7]). 
Regarding Claim 22, modified Donovan discloses the method of claim 18 wherein the step of separating includes directing a heating beam at a thermoplastic positioned adjacent to the sample (fig 1-2, para 0049 describes a laser microdissection employs a transfer film such as a thermoplastic that contact the tissue sample of which a AIGaAs infrared laser diode (heating laser source) and directs the beam to the film on the tissue and adhering the exposed region to the tissue).
In case the space in any of the preceding boxes is not sufficient. 
Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan as modified by Daylight as applied to claim 1 above, and further in view of Vertes et al. (U.S. Patent Application Publication Number 20110215233, from hereinafter “Vertes”).
Regarding Claim 7, modified Donovan discloses the imaging and capture microdissection microscope of claim 1, but Donovan fails to explicitly disclose wherein the analysis laser assembly is a mid-infrared, tunable laser assembly that is tunable so that the interrogation beam has an interrogation center wavelength of between 5000 to 12000 nanometers, and the separation assembly includes a cutting laser that is a pulsed, mid-infrared laser and the cutting beam has a cutting center wavelength between 2000 nm and 3000 nm, or approximately 2950 nanometers. Daylight teaches an analysis laser assembly is a mid-infrared, tunable laser assembly that is tunable so that the interrogation beam has an interrogation center wavelength of between 5000 to 12000 nanometers (fig 1A, para 0020, 0028 describes a beam source 14 is designed to interrogate the sample 20 (para 0020) provides illumination beam 20 that is in the 
mid infrared (MIR) range spectrum between approximately 2-20 µm (wavelength range of 2-20 µm is included the wavelength range of 5000 to 12000 nanometers]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donovan with the teaching of Daylight for the purpose of analyzing human and animal tissue samples that are sensitive in the mid infrared region while using analysis techniques such as Fourier transform infrared, thereby detecting samples with health related conditions in a rapid screening procedure (Daylight, para 0022). Vertes is in the field of developing a laser ablation electrospray ionization mass spectrometry (LAESI-MS) that may generally comprise micro-dissecting a cell (abstract) and teaches a separation assembly includes a cutting laser that is a pulsed, mid-infrared laser and the cutting beam has a cutting center wavelength between 2000 nm and 3000 nm, or approximately 2950 nanometers (para 0043 describes a micro-dissecting the cell may comprise cutting at least a portion of the cell wall by one laser pulse that have a wavelength of 2940 nm). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donovan with the teaching of Vertes for the purpose of cutting the cell with an ultrashort short low energy mid-infrared laser pulse (Vertes, para 0044), thereby performing the laser cutting process with minimal damage to the cell being analyzed. 
Regarding Claim 10, modified Donovan discloses the imaging and capture microdissection microscope of claim 1, but Donovan fails to explicitly disclose wherein the analysis laser assembly is a mid-infrared, tunable laser assembly that is tunable so that the interrogation beam has an interrogation center wavelength of between 2600 to 3900 nanometers, and the separation assembly including a cutting laser that is a pulsed, infrared laser source and the cutting beam has a cutting center wavelength of approximately 2950 nanometers. Daylight teaches an analysis laser assembly is a mid-infrared, tunable laser assembly that is tunable so that the interrogation beam has an interrogation center wavelength of between 2600 to 3900 nanometers (fig 1A, para 0020, 0028 describes a beam source 14 is designed to interrogate the sample 20 (para 0020) provides illumination beam 20 that is in the mid infrared (MIR) range spectrum between approximately 2-20 µm [wavelength range of 2-20 µm is included the wavelength range of 2600 to 3900 nanometers]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donovan with the teaching of Daylight for the purpose of analyzing human and animal tissue samples that are sensitive in the mid infrared region while using analysis techniques such as Fourier transform infrared, thereby detecting samples with health related conditions in a rapid screening procedure (Daylight, para 0022). Vertes teaches a separation assembly including a cutting laser that is a pulsed, infrared laser source and the cutting beam has a cutting center wavelength of approximately 2950 nanometers (para 0043 describes a micro-dissecting the cell may comprise cutting at least a portion of the cell wall by one laser pulse that have a wavelength of 2940 nm (approximately 2950 nanometers)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donovan with the teaching of Vertes for the purpose of cutting the cell with an ultrashort short low energy mid-infrared laser pulse (Vertes, para 0044 ), thereby performing the laser cutting process with minimal damage to the cell being analyzed. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan as modified by Daylight as applied to claim 1 above, and further in view of Weiss et al. (U.S. Patent Application Publication Number 20060186349, from hereinafter “Weiss”).
Regarding Claim 17, modified Donovan discloses the imaging and capture microdissection microscope of claim 1, but Donovan fails to explicitly disclose a laser dissection and capture process is performed simultaneously while the midinfrared spectral imaging is being performed. Weiss is in the field of developing a laser microdissection unit for cutting a microscopic sample using a laser beam (abstract) and teaches a laser dissection and capture process is performed simultaneously while the spectral imaging is being performed (fig 1, para 0020 describes a desired sample regions are cut out of the sample using a focused laser beam and during cutting operation, it is possible to observe the fluorescence image acquired by the camera 6 (fluorescence provides a spectral imaging of the region of the sample simultaneously)). Donovan is further silent regarding performing infrared spectral imaging. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donovan with the teaching of Weiss for the purpose of permitting simultaneous spectral multi-band fluorescence observation and sample recovery by laser microdissection (Weiss, para 0013), and 
to perform infrared spectral imaging of fluorescence in infrared region, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges, such as the range of spectrum investigated, involves only routine skill in the art. The motivation for doing so would be to permit simultaneous spectral multi-band fluorescence observation and sample recovery by laser microdissection (Weiss, para 0013), thereby performing an in-situ microscopy measurement focusing only on regions as interests. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881